Title: Tobias Lear to Alexander Hamilton, 28 November 1789
From: Lear, Tobias
To: Hamilton, Alexander


          
            Sir,
            United States Novr 28th 1789
          
          The President of the U. States being very desirous that the several Accts of those Articles which were furnished by directions of Saml Osgood & William Duer Esqr in pursuance of a resolution of both houses of Congress of the 15th of April 1789 and deposited in the house provided for the President of the United States, for his use, should be settled & paid. He has, therefore, directed me to inform you that it is his wish that the money appropriated to that purpose might be applied thereto as soon as may be; and that you should employ a competent person to examine & settle said Accounts, and previous to their being paid that the person so employed should compare the accounts rendered in, with the articles actually in the house to prevent any abuse. I have the honor to be with perfect respect Sir Your most Obt Servant
          
            Tobias Lear
          
        